

	

		II

		109th CONGRESS

		1st Session

		S. 1701

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 14, 2005

			Mr. Thomas (for himself

			 and Mr. Enzi) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To amend the Surface Mining Control and

		  Reclamation Act of 1977 to improve the reclamation of abandoned

		  mines.

	

	

		1.Short titleThis Act may be cited as the

			 Abandoned Mine Land Reclamation Reform

			 Act of 2005.

		2.Abandoned mine

			 reclamation fund

			(a)In

			 generalSection 401(c) of the

			 Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231(c)) is

			 amended—

				(1)by striking paragraphs (2) and (6);

			 and

				(2)by redesignating paragraphs (3) through (5)

			 and (7) through (13) as paragraphs (2) through (11), respectively.

				(b)Conforming

			 amendmentSection 712(b) of

			 the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1302(b)) is

			 amended by striking section 401(c)(11) and inserting

			 section 401(c)(9).

			3.Reclamation

			 fee

			(a)In

			 generalSection 402 of the

			 Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232) is

			 amended—

				(1)by striking subsection (a) and inserting

			 the following:

					

						(a)In

				generalAny operator of a

				coal mining operation subject to this Act shall pay to the Secretary of the

				Interior, for deposit in the fund—

							(1)for coal produced by surface coal

				mining—

								(A)for the period beginning on July 1, 2006,

				and ending on October 1, 2009, 32 cents per ton of coal produced;

								(B)for the period beginning on October 1,

				2009, and ending on October 1, 2013, 30 cents per ton of coal produced;

				and

								(C)for the period beginning on October 1,

				2013, and ending on October 1, 2016, 28 cents per ton of coal produced;

								(2)for coal produced by underground

				mining—

								(A)for the period beginning on July 1, 2006,

				and ending on October 1, 2009, 15 cents per ton of coal produced;

								(B)for the period beginning on October 1,

				2009, and ending on October 1, 2013, 12 cents per ton of coal produced;

				and

								(C)for the period beginning on October 1,

				2013, and ending on October 1, 2016, 12 cents per ton of coal produced;

				and

								(3)for lignite coal—

								(A)for the period beginning on July 1, 2006,

				and ending on October 1, 2009, 10 cents per ton of lignite coal

				produced;

								(B)for the period beginning on October 1,

				2009, and ending on October 1, 2013, 8 cents per ton of lignite coal produced;

				and

								(C)for the period beginning on October 1,

				2013, and ending on October 1, 2016, 8 cents per ton of lignite coal

				produced.

								;

				(2)in subsection (b), by striking June

			 30, 2006, and all that follows through the end and inserting

			 September 30, 2016.; and

				(3)in subsection (g)—

					(A)in paragraph (1)(D), by striking in

			 any area under paragraph (2), (3), (4), or (5) and inserting

			 under paragraph (4);

					(B)by striking paragraph (2);

					(C)by redesignating paragraphs (3), (4), (5),

			 (6), (7), and (8) as paragraphs (2), (3), (4), (5), (6), and (7),

			 respectively;

					(D)in paragraph (2) (as redesignated by

			 subparagraph (C))—

						(i)in the matter preceding subparagraph (A),

			 by striking paragraphs (2) and (5) and inserting

			 paragraph (4);

						(ii)in subparagraph (A), by striking

			 401(c)(11) and inserting 401(c)(9); and

						(iii)by adding at the end the following:

							

								(E)For the purpose of paragraph

				(7).

								;

						(E)in paragraph (3) (as redesignated by

			 subparagraph (C))—

						(i)in subparagraph (A), by striking

			 paragraphs (1), (2), and (5) or expended under paragraph (3) and

			 inserting paragraphs (1) and (4) or expended under paragraph

			 (2); and

						(ii)in subparagraph (E), by striking

			 paragraphs (1) and (5) and inserting paragraphs (1) and

			 (4);

						(F)in paragraph (4) (as redesignated by

			 subparagraph (C))—

						(i)in the first sentence, by striking

			 The Secretary shall allocate 40 and inserting (A) The

			 Secretary shall allocate 60;

						(ii)in the last sentence, by striking

			 Funds allocated or expended by the Secretary under paragraphs (2), (3),

			 or (4) of this subsection and inserting Funds made available

			 under paragraph (2) or (3); and

						(iii)by adding at the end the following:

							

								(B)Any amount that is made available under

				paragraph (8) shall be in addition to amounts that are allocated under

				subparagraph (A).

								;

				and

						(G)by striking paragraphs (5), (6), and (7)

			 (as redesignated by subparagraph (C)) and inserting the following:

						

							(5)Abatement of

				acid mine drainage

								(A)Definition of

				qualified hydrologic unitIn

				this paragraph, the term qualified hydrologic unit means a

				hydrologic unit—

									(i)in which the water quality has been

				significantly affected by acid mine drainage from coal mining practices in a

				manner that adversely affects biological resources; and

									(ii)that contains land and water that

				is—

										(I)eligible under section 404 and appropriate

				for the expenditure of moneys from the fund for the purposes specified in

				section 403(a); and

										(II)the subject of expenditures by the State

				from the forfeiture of a bond filed under section 509 or from any other State

				source to abate and treat acid mine drainage.

										(B)Use of funds

				for abatement of acid mine drainageAny State with an approved abandoned mine

				reclamation program under section 405 may receive and retain, without regard to

				the 3-year limitation referred to in paragraph (1)(D), up to 20 percent of the

				total amount of the grants made annually to the State under paragraphs (1) and

				(4) if—

									(i)the amount retained is deposited in an acid

				mine drainage abatement and treatment fund established under State law;

				and

									(ii)the amount deposited under clause (i)

				(together with all interest earned on the amount) is expended by the State for

				the abatement of the causes and the treatment of the effects of acid mine

				drainage in a comprehensive manner within qualified hydrologic units affected

				by coal mining practices.

									(6)Certain

				reclamation projectsIn

				complying with the priorities specified in section 403(a), any State or Indian

				tribe may expend amounts available in grants made annually to the State or

				tribe under paragraphs (1) and (4) for projects for the purpose specified in

				section 403(a)(3) prior to the completion of reclamation projects under

				paragraphs (1) and (2) of section 403(a) only if the expenditure is made in

				conjunction with the expenditure of funds before, on, or after the date of

				enactment of the Abandoned Mine Land Reclamation Reform Act of 2005 for

				reclamation projects under paragraphs (1) and (2) of section 403(a).

							(7)Minimum

				amountIn making grants

				referred to in paragraph (1)(C) and in making expenditures under paragraph

				(2)(C), the Secretary, using amounts allocated to a State or Indian tribe under

				subparagraph (A) or (B) of paragraph (1), or, as necessary, amounts available

				to the Secretary under paragraph (2), shall ensure that total grant awards or

				expenditures of not less than $2,000,000 are made annually to or in each State

				that has an approved abandoned mine reclamation program under section 405 in

				effect on June 30, 2004, the State of Tennessee, and each Indian tribe.

							(8)Payments to

				States and Indian tribes

								(A)In

				generalThe Secretary shall,

				using amounts allocated in the fund to a State or Indian tribe before October

				1, 2006, pay to the State or Indian tribe an amount equal to the sum of the

				aggregate unappropriated amount allocated to the State or Indian tribe under

				subparagraph (A) or (B) of paragraph (1) (referred to in this paragraph as the

				amount due).

								(B)SchedulePayments under subparagraph (A) shall be

				made in accordance with the following schedule:

									(i)If the amount due to a State or Indian

				tribe is less than $2,000,000, the Secretary shall pay to the State or Indian

				tribe the amount due on December 31, 2006.

									(ii)If the amount due to a State or Indian

				tribe is $2,000,000 or more but less than $30,000,000, the Secretary shall pay

				to the State or Indian tribe—

										(I)1/2 of the amount due

				on December 31, 2006; and

										(II)1/2 of the amount due

				on December 31, 2007.

										(iii)If the amount due to a State or Indian

				tribe is $30,000,000 or more but less than $100,0000,000, the Secretary shall

				pay to the State or Indian tribe—

										(I)1/3 of the amount due

				on December 31, 2006;

										(II)1/3 of the amount due

				on December 31, 2007; and

										(III)1/3 of the amount due

				on December 31, 2008.

										(iv)If the amount due to a State or Indian

				tribe is $100,000,000 or more but less than $200,0000,000, the Secretary shall

				pay to the State or Indian tribe—

										(I)1/4 of the amount due

				on December 31, 2006;

										(II)1/4 of the amount due

				on December 31, 2007;

										(III)1/4 of the amount due

				on December 31, 2008; and

										(IV)1/4 of the amount due

				on December 31, 2009.

										(v)If the amount due to a State or Indian

				tribe is more than $200,000,000, the Secretary shall pay to the State or Indian

				tribe—

										(I)1/5 of the amount due

				on December 31, 2006;

										(II)1/5 of the amount due

				on December 31, 2007;

										(III)1/5 of the amount due

				on December 31, 2008;

										(IV)1/5 of the amount due

				on December 31, 2009; and

										(V)1/5 of the amount due

				on December 31, 2010.

										(C)Payments not

				subject to appropriationsPayments under subparagraph (A) shall not

				be subject to the availability of appropriations.

								(D)Use of

				funds

									(i)Certified

				States and Indian tribes

										(I)In

				generalA State or Indian

				tribe that makes a certification under section 411(a) in which the Secretary

				concurs shall use any amounts provided under this paragraph for the purposes

				established by the State legislature or tribal council of the Indian tribe,

				with priority given for addressing the impacts of mineral development.

										(II)Deadline not

				applicableParagraph (1)(D)

				shall not apply to amounts provided under this paragraph to a State or Indian

				tribe described in subclause (I).

										(ii)Uncertified

				States and Indian tribesA

				State or Indian tribe that has not made a certification under section 411(a) in

				which the Secretary has concurred shall use any amounts provided under this

				paragraph for the purposes described in section

				403.

									.

					(b)Conforming

			 amendmentsthe Surface Mining

			 Control and Reclamation Act of 1977 is amended—

				(1)Section 403(b) of the Surface Mining

			 Control and Reclamation Act of 1977 (30 U.S.C. 1233(b)) is amended—

					(A)in paragraph (1), by striking

			 paragraphs (1) and (5) and inserting paragraphs (1) and

			 (4); and

					(B)in paragraph (2), by striking

			 402(g)(4)(B) each place it appears and inserting section

			 402(g)(3)(B);

					(2)Section 404 of the Surface Mining Control

			 and Reclamation Act of 1977 (30 U.S.C. 1234) is amended by striking

			 section 402(g)(4) and inserting section

			 402(g)(3).

				(3)Section 409(b) of the Surface Mining

			 Control and Reclamation Act of 1977 (30 U.S.C. 1239(b)) is amended by striking

			 paragraphs (1) and (5) and inserting paragraphs (1) and

			 (4).

				(4)Section 701(34) of the Surface Mining

			 Control and Reclamation Act of 1977 (30 U.S.C. 1291(34)) is amended by striking

			 section 402(g)(4) and inserting section

			 402(g)(3).

				4.Temporary financial

			 reliefSection 402(h) of the

			 Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(h)) is

			 amended by striking paragraph (1) and inserting the following:

			

				(1)Notwithstanding any other provision of law,

				for fiscal year 2007 and each fiscal year thereafter, the Secretary of the

				Interior shall, as of the beginning of the fiscal year, use an amount in the

				fund equal to the amount of interest that was paid to the fund during the

				preceding fiscal year and remains unexpended to make the transfers under

				paragraph

				(2).

				.

		5.Collection of

			 reclamation fees by States and Indian tribesSection 402 of the Surface Mining Control

			 and Reclamation Act of 1977 (30 U.S.C. 1232) (as amended by section 4) is

			 amended by adding at the end the following:

			

				(i)Collection of

				reclamation fees

					(1)In

				generalOn the request of the

				Governor of a State or head of a governing body of an Indian tribe, the

				Secretary shall enter into an agreement authorizing the State or Indian tribe

				to collect the fees required under subsection (a) (referred to in this

				subsection as the reclamation fees) on or after July 1,

				2006.

					(2)Payments

						(A)In

				generalAny operator of a

				coal mining operation subject to this Act, with respect to coal mined in a

				State or from land of an Indian tribe that is subject to an agreement entered

				into under paragraph (1), shall pay to the head of the State agency or Indian

				tribe that is responsible for collecting revenue from coal mining operators

				(referred to in this subsection as the agency head) the

				reclamation fees.

						(B)CertificationOn receipt of the reclamation fees under

				subparagraph (A), the agency head shall—

							(i)certify to the Secretary receipt of the

				fees;

							(ii)remit 1/2 of the fees

				to the Secretary; and

							(iii)retain 1/2 of the fees

				as the share due to the State or Indian tribe.

							(C)LimitationA State or Indian tribe that collects

				reclamation fees under this subsection is not eligible for an allocation under

				subparagraph (A) or (B) of section 402(g)(1).

						(D)Use of

				fundsAny reclamation fees

				collected and retained by an agency head under subparagraph (A) shall be used

				by the State or Indian tribe for the purposes described in section

				403.

						.

		6.Objectives of

			 fundSection 403 of the

			 Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233(a)) is

			 amended—

			(1)in subsection (a)—

				(A)in paragraph (1)—

					(i)by striking (1) the

			 protection and inserting (1)(A) the protection;

					(ii)in subparagraph (A) (as designated by

			 clause (i)), by striking general welfare,; and

					(iii)by adding at the end the following:

						

							(B)the restoration of land and water resources

				and the environment that—

								(i)have been degraded by the adverse effects

				of coal mining practices; and

								(ii)are adjacent to a site that has been

				remediated under subparagraph (A);

								;

				and

					(B)in paragraph (2), by striking

			 health, safety, and general welfare and inserting health

			 and safety;

				(2)in subsection (b)—

				(A)by striking the subsection heading and

			 inserting Water Supply Restoration.—; and

				(B)in paragraph (1), by striking up to

			 30 percent of the; and

				(3)in the second sentence of subsection (c),

			 by inserting , subject to the approval of the Secretary, after

			 amendments.

			7.Reclamation of rural

			 landSection 406 of the

			 Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1236) is

			 amended—

			(1)in subsection (h), by striking Soil

			 Conservation Service and inserting Natural Resources

			 Conservation Service; and

			(2)by adding at the end the following:

				

					(i)There are authorized to be appropriated to

				the Secretary of Agriculture, from amounts in the Treasury other than amounts

				in the fund, such sums as are necessary to carry out this

				section.

					.

			8.LiensSection 408(a) of the Surface Mining Control

			 and Reclamation Act of 1977 (30 U.S.C. 1238) is amended in the last sentence by

			 striking who owned the surface prior to May 2, 1977, and.

		9.Remining

			(a)IncentivesTitle IV of the Surface Mining Control and

			 Reclamation Act of 1977 (30 U.S.C. 1231 et seq.) is amended by adding at the

			 end the following:

				

					415.Remining

				incentives

						(a)In

				generalNotwithstanding any

				other provision of this Act, the Secretary may, after opportunity for public

				comment, promulgate regulations that describe conditions under which amounts in

				the fund may be used to provide incentives to promote remining of eligible land

				under section 404 in a manner that leverages the use of amounts from the fund

				to achieve more reclamation with respect to the eligible land than would be

				achieved without the incentives.

						(b)RequirementsAny regulations promulgated under

				subsection (a) shall specify that the incentives shall apply only if the

				Secretary of the Interior determines, with the concurrence of the State

				regulatory authority referred to in title V, that, without the incentives, the

				eligible land would not be likely to be remined and reclaimed.

						(c)Incentives

							(1)In

				generalIncentives that may

				be considered for inclusion in the regulations promulgated under subsection (a)

				include—

								(A)a rebate or waiver of the reclamation fees

				required under section 402(a); and

								(B)the use of amounts in the fund to provide

				financial assurance for remining operations in lieu of all or a portion of the

				performance bonds required under section 509.

								(2)Limitations

								(A)UseA rebate or waiver under paragraph (1)(A)

				shall be used only for operations that—

									(i)remove or reprocess abandoned coal mine

				waste; or

									(ii)conduct remining activities that meet the

				priorities specified in paragraph (1) or (2) of section 403(a).

									(B)AmountThe amount of a rebate or waiver provided

				as an incentive under paragraph (1)(A) to remine or reclaim eligible land shall

				not exceed the estimated cost of reclaiming the eligible land under this

				section

								.

			(b)Extension of

			 authoritySection 510(e) of

			 the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1260(e)) is

			 amended in the last sentence by striking 2004 and inserting

			 2015.

			10.Interest

			 transfers

			Notwithstanding any other provision of law,

			 interest credited to the fund established by section 401 of the Surface Mining

			 Control and Reclamation Act of 1977 (30 U.S.C. 1231) that are not transferred

			 to the Combined Benefit Fund referred to in section 402(h) of that Act (30

			 U.S.C. 1232(h)), before the date of enactment of this Act shall be available

			 for fiscal year 2006 and thereafter for the transfers referred to in section

			 402(h)(2) of that Act (30 U.S.C. 1232(h)(2)), in the same manner as are other

			 amounts available for the transfers.

			

